

EMPLOYMENT AGREEMENT




This Employment Agreement (the “Agreement”) is made effective this 1st day of
January, 2005, by and between LEVEL 8 SYSTEMS, INC., a Delaware corporation (the
“Company”), and Anthony Pizi, a resident of the State of New Jersey (the
“Employee”).


In consideration of the mutual covenants, promises and conditions set forth in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.
Employment. The Company hereby employs Employee and Employee hereby accepts such
employment upon the terms and conditions set forth in this Agreement.



2.
Duties of Employee. Employee’s title will be Chief Executive Officer and Chief
Technology Officer. Employee will be based in New Jersey. Employee agrees to
perform and discharge such other duties as may be assigned to Employee from time
to time by the Company to the reasonable satisfaction of the Company, and such
duties will be consistent with those duties regularly and customarily assigned
by the Company to the position of Chief Executive Officer and Chief Technology
Officer. In addition, Employee shall serve as Chairman of the Board of Directors
so long as he is elected to such post by the Board of Directors according to the
By-Laws of the Company. Employee also agrees to comply with all of the Company's
policies, standards and regulations and to follow the instructions and
directives as promulgated by the Board of Directors of the Company. Employee
will devote Employee's full professional and business-related time, skills and
best efforts to such duties and will not, during the term of this Agreement, be
engaged (whether or not during normal business hours) in any other business or
professional activity, whether or not such activity is pursued for gain, profit
or other pecuniary advantage, without the prior written consent of the Board of
Directors of the Company. This Section will not be construed to prevent Employee
from (a) investing personal assets in businesses which do not compete with the
Company in such form or manner that will not require any services on the part of
Employee in the operation or the affairs of the companies in which such
investments are made and in which Employee's participation is solely that of an
investor; (b) purchasing securities in any corporation whose securities are
listed on a national securities exchange or regularly traded in the
over-the-counter market, provided that Employee at no time owns, directly or
indirectly, in excess of one percent (1%) of the outstanding stock of any class
of any such corporation engaged in a business competitive with that of the
Company; or (c) participating in conferences, preparing and publishing papers or
books, teaching or joining or participating in any professional associations or
trade group.



3.
Term. The term of this Agreement will be at-will, and can be terminated by
either party at any time, with or without cause, subject to the provisions of
Section 4 of this Agreement.


1

--------------------------------------------------------------------------------



4. Termination.



 
(a)
Termination by Company for Cause. The Company may terminate this Agreement and
all of its obligations hereunder immediately, including the obligation to pay
Employee severance, vacation pay or any further benefits or remuneration, if any
of the following events occur:




 
(i)
Employee materially breaches any of the terms or conditions set forth in this
Agreement and fails to cure such breach within ten (10) days after Employee's
receipt from the Company of written notice of such breach (notwithstanding the
foregoing, no cure period shall be applicable to breaches by Employee of
Sections 6, 7 or 8 of this Agreement);




 
(ii)
Employee commits any other act materially detrimental to the business or
reputation of the Company;




 
(iii)
Employee engages in dishonest or illegal activities or commits or is convicted
of any crime involving fraud, deceit or moral turpitude; or




 
(iv)
Employee dies or becomes mentally or physically incapacitated or disabled so as
to be unable to perform Employee's duties under this Agreement even with a
reasonable accommodation. Without limiting the generality of the foregoing,
Employee's inability adequately to perform services under this Agreement for a
period of sixty (60) consecutive days will be conclusive evidence of such mental
or physical incapacity or disability, unless such inability adequately to
perform services under this Agreement is pursuant to a mental or physical
incapacity or disability covered by the Family Medical Leave Act, in which case
such sixty (60) day period shall be extended to a one hundred and twenty (120)
day period.




 
(b)
Termination by Company Without Cause. The Company may terminate Employee's
employment pursuant to this Agreement for reasons other than those stated in
Section 4(a) upon at least thirty (30) days' prior written notice to Employee.
In the event Employee's employment with the Company is terminated by the Company
without cause, the Company shall be obligated to pay Employee a lump sum
severance payment equal to one (1) year of Employee’s then base salary payable
within thirty (30) days of the date of termination. In addition, all Employee’s
then outstanding but unvested stock options shall vest one hundred percent
(100%). Other than the severance payment and vesting of outstanding options set
forth in this Section 4(b), Employee will be entitled to receive no further
remuneration and will not be entitled to participate in any Company benefit
programs following his termination by the Company, whether such termination is
with or without cause. Furthermore, should Employee’s employment with the
Company be terminated without cause, Employee shall be entitled to an award of
200,000 shares of the Company’s Common Stock.


2

--------------------------------------------------------------------------------



Employee shall not be entitled to any further remuneration of any kind
whatsoever for his termination without cause. The above stock award will not
subject to any customary adjustments for stock splits, stock dividends and the
like undertaken by the Company.



 
(c)
Termination by Employee for Cause. In the event there occurs a substantial
change in the Employee’s job duties, there is a decrease in or a failure to
provide the compensation or vested benefits under this Agreement or there is a
Change in Control (as defined below) of the Company, Employee shall have the
right to resign his employment and will be entitled to receive a severance
payment equal to an award of 500,000 shares of the Company’s common stock. For
avoidance of doubt, this award shall be in lieu of the 200,000 common stock
shares awarded Employee under Section 4(b) above. The above stock award will not
subject to any customary adjustments for stock splits, stock dividends and the
like undertaken by the Company. In addition, all Employee’s then outstanding but
unvested stock options shall vest one hundred percent (100%). Employee shall
have thirty (30) days from the date written notice is given to Employee about
either (a) a change in his duties or (b) the announcement and closing of a
transaction resulting in a Change in Control of the Company to resign or this
Section 4(c) shall not apply. In the event Employee resigns from the Company for
any other reason, Employee will not be entitled to receive or accrue any further
Company benefits or other remuneration under this Agreement, and Employee
specifically agrees that he will not be entitled to receive any severance pay.



For purposes of this Section 4, a Change in Control shall be deemed to have
occurred if any of the following occur:



 
(i)
the merger of consolidation of the Company with or into another unaffiliated
entity, or the merger of another unaffiliated entity into the Company or another
subsidiary thereof with the effect that immediately after such transaction the
stockholders of the Company immediately prior to such transaction hold less than
fifty percent (50%) of the total voting power of all securities generally
entitled to vote in the election of directors, managers or trustees of the
entity surviving such merger or consolidation;




 
(ii)
the sale or transfer of more than fifty-one percent (51%) of the Company’s then
outstanding voting stock (other than a restructuring event which results in the
continuation of the Company’s business by an affiliated entity) to unaffiliated
person or group (as such term is used in Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended); or




 
(iii)
the adoption by the stockholders of the Company of a plan relating to the
liquidation or dissolution of the Company.




3

--------------------------------------------------------------------------------





5. Compensation and Benefits.



 
(a)
Annual Salary. During the term of this Agreement and for all services rendered
by Employee under this Agreement, the Company will pay Employee a base salary of
Two Hundred Thousand Dollars ($200,000.00) per annum in equal bi-monthly
installments. Such annual salary will be subject to adjustments by any increases
given in the normal course of business.




 
(b)
Incentive Compensation. Employee shall be eligible to receive incentive
compensation in the form of a cash bonus, the amount of such cash bonus is
explained on Exhibit C, upon the Company reaching sales goals for the calendar
year as set forth in the operating plan for the Company which was approved by
the Board of Directors. Said bonus will be payable after the annual accounts
have been presented to the Compensation Committee. Exhibit C attached hereto
provides the benchmarks associated with achieving the Incentive Compensation.



.


6.
Vacation. Employee shall be eligible for four (4) weeks of paid vacation
annually, provided that such vacation is scheduled at such times that do not
interfere with the Company’s legitimate business needs.



7.
Other Benefits. Employee will be entitled to such fringe benefits as may be
provided from time-to-time by the Company to its employees, including, but not
limited to, group health insurance, life and disability insurance, and any other
fringe benefits now or hereafter provided by the Company to its employees, if
and when Employee meets the eligibility requirements for any such benefit. The
Company reserves the right to change or discontinue any employee benefit plans
or programs now being offered to its employees; provided, however, that all
benefits provided for employees of the same position and status as Employee will
be provided to Employee on an equal basis.



8.
Business Expenses. Employee will be reimbursed for all reasonable expenses
incurred in the discharge of Employee's duties under this Agreement pursuant to
the Company's standard reimbursement policies.

 
9.
Withholding. The Company will deduct and withhold from the payments made to
Employee under this Agreement, state and federal income taxes, FICA and other
amounts normally withheld from compensation due employees.



10.
Non-Disclosure of Proprietary Information. Employee recognizes and acknowledges
that the Trade Secrets (as defined below) and Confidential Information (as
defined below) of the Company and its affiliates and all physical embodiments
thereof (as they may exist from time-to-time, collectively, the “Proprietary
Information”) are valuable, special and unique assets of the Company's and its
affiliates' businesses. Employee further


4

--------------------------------------------------------------------------------



acknowledges that access to such Proprietary Information is essential to the
performance of Employee's duties under this Agreement. Therefore, in order to
obtain access to such Proprietary Information, Employee agrees that, except with
respect to those duties assigned to him by the Company, Employee shall hold in
confidence all Proprietary Information and will not reproduce, use, distribute,
disclose, publish or otherwise disseminate any Proprietary Information, in whole
or in part, and will take no action causing, or fail to take any action
necessary to prevent causing, any Proprietary Information to lose its character
as Proprietary Information, nor will Employee make use of any such information
for Employee's own purposes or for the benefit of any person, firm, corporation,
association or other entity (except the Company) under any circumstances.


For purposes of this Agreement, the term “Trade Secrets” means information,
including, but not limited to, any technical or nontechnical data, formula,
pattern, compilation, program, device, method, technique, drawing, process,
financial data, financial plan, product plan, list of actual or potential
customers or suppliers, or other information similar to any of the foregoing,
which derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can derive economic value from its disclosure or use. For purposes of this
Agreement, the term “Trade Secrets” does not include information that Employee
can show by competent proof (i) was known to Employee and reduced to writing
prior to disclosure by the Company (but only if Employee promptly notifies the
Company of Employee’s prior knowledge); (ii) was generally known to the public
at the time the Company disclosed the information to Employee; (iii) became
generally known to the public after disclosure by the Company through no act or
omission of Employee; or (iv) was disclosed to Employee by a third party having
a bona fide right both to possess the information and to disclose the
information to Employee. The term “Confidential Information” means any data or
information of the Company, other than trade secrets, which is valuable to the
Company and not generally known to competitors of the Company. The provisions of
this Section 6 will apply to Trade Secrets for so long as such information
remains a trade secret and to Confidential Information during Employee’s
employment with the Company and for a period of two (2) years following any
termination of Employee’s employment with the Company for whatever reason.


11.
Non-Solicitation Covenants. Employee agrees that during Employee's employment by
the Company and for a period of one (1) year following the termination of
Employee's employment for whatever reason, Employee will not, directly or
indirectly, on Employee's own behalf or in the service of or on behalf of any
other individual or entity, divert, solicit or attempt to divert or solicit any
individual or entity (i) who is a client of the Company at any time during the
six (6)-month period prior to Employee's termination of employment with the
Company (“Client”), or was actively sought by the Company as a prospective
client, and (ii) with whom Employee had material contact while employed by the
Company to provide similar services or products as such provided by Employee for
the Company to such Clients or prospects. Employee further agrees and represents
that during Employee's employment by the Company and for a period of one (1)
year


5

--------------------------------------------------------------------------------



following any termination of Employee's employment for whatever reason, Employee
will not, directly or indirectly, on Employee's own behalf or in the service of,
or on behalf of any other individual or entity, divert, solicit or hire away, or
attempt to divert, solicit or hire away, to or for any individual or entity
which is engaged in providing similar services or products to that provided by
the Company, any person employed by the Company for whom Employee had
supervisory responsibility or with whom Employee had material contact while
employed by the Company, whether or not such employee is a full-time employee or
temporary employee of the Company, whether or not such employee is employed
pursuant to written agreement and whether or not such employee is employed for a
determined period or at-will. For purposes of this Agreement, “material contact”
exists between Employee and a Client or potential Client when (1) Employee
established and/or nurtured the Client or potential Client; (2) the Client or
potential Client and Employee interacted to further a business relationship or
contract with the Company; (3) Employee had access to confidential information
and/or marketing strategies or programs regarding the Client or potential
Client; and/or (4) Employee learned of the Client or potential Client through
the efforts of the Company providing Employee with confidential Client
information, including but not limited to the Client’s identify, for purposes of
furthering a business relationship.


12.
Existing Restrictive Covenants. Except as provided in Exhibit B, Employee has
not entered into any agreement with any employer or former employer (a) to keep
in confidence any confidential information or (b) to not compete with any former
employer. Employee represents and warrants that Employee's employment with the
Company does not and will not breach any agreement which Employee has with any
former employer to keep in confidence confidential information or not to compete
with any such former employer. Employee will not disclose to the Company or use
on its behalf any confidential information of any other party required to be
kept confidential by Employee.



13.
Return of Proprietary Information. Employee acknowledges that as a result of
Employee's employment with the Company, Employee may come into the possession
and control of Proprietary Information, such as proprietary documents, drawings,
specifications, manuals, notes, computer programs, or other proprietary
material. Employee acknowledges, warrants and agrees that Employee will return
to the Company all such items and any copies or excerpts thereof, and any other
properties, files or documents obtained as a result of Employee's employment
with the Company, immediately upon the termination of Employee's employment with
the Company.



14.
Proprietary Rights. During the course of Employee's employment with the Company,
Employee may make, develop or conceive of useful processes, machines,
compositions of matter, computer software, algorithms, works of authorship
expressing such algorithm, or any other discovery, idea, concept, document or
improvement which relates to or is useful to the Company's Business (the
“Inventions”), whether or not subject to copyright or patent protection, and
which may or may not be considered Proprietary Information. Employee
acknowledges that all such Inventions will be “works made for hire” under United
States copyright law and will remain the sole and exclusive property of the


6

--------------------------------------------------------------------------------



Company. Employee also hereby assigns and agrees to assign to the Company, in
perpetuity, all right, title and interest Employee may have in and to such
Inventions, including without limitation, all copyrights, and the right to apply
for any form of patent, utility model, industrial design or similar proprietary
right recognized by any state, country or jurisdiction. Employee further agrees,
at the Company's request and expense, to do all things and sign all documents or
instruments necessary, in the opinion of the Company, to eliminate any ambiguity
as to the ownership of, and rights of the Company to, such Inventions, including
filing copyright and patent registrations and defending and enforcing in
litigation or otherwise all such rights.


Employee will not be obligated to assign to the Company any Invention made by
Employee while in the Company's employ which does not relate to any business or
activity in which the Company is or may reasonably be expected to become
engaged, except that Employee is so obligated if the same relates to or is based
on Proprietary Information to which Employee will have had access during and by
virtue of Employee's employment or which arises out of work assigned to Employee
by the Company. Employee will not be obligated to assign any Invention which may
be wholly conceived by Employee after Employee leaves the employ of the Company,
except that Employee is so obligated if such Invention involves the utilization
of Proprietary Information obtained while in the employ of the Company. Employee
is not obligated to assign any Invention that relates to or would be useful in
any business or activities in which the Company is engaged if such Invention was
conceived and reduced to practice by Employee prior to Employee's employment
with the Company. Employee agrees that any such Invention is set forth on
Exhibit “A” to this Agreement.


15.
Remedies. Employee agrees and acknowledges that the violation of any of the
covenants or agreements contained in Sections 6, 7, and 10 of this Agreement
would cause irreparable injury to the Company, that the remedy at law for any
such violation or threatened violation thereof would be inadequate, and that the
Company will be entitled, in addition to any other remedy, to temporary and
permanent injunctive or other equitable relief without the necessity of proving
actual damages or posting a bond.



16.
Severability. In case one or more of the provisions contained in this Agreement
is for any reason held to be invalid, illegal or unenforceable in any respect,
the parties agree that it is their intent that the same will not affect any
other provision in this Agreement, and this Agreement will be construed as if
such invalid or illegal or unenforceable provision had never been contained
herein. It is the intent of the parties that this Agreement be enforced to the
maximum extent permitted by law.



17.
Entire Agreement. This Agreement embodies the entire agreement of the parties
relating to the subject matter of this Agreement and supersedes all prior
agreements, oral or written, regarding the subject matter hereof. No amendment
or modification of this Agreement will be valid or binding upon the parties
unless made in writing and signed by the parties.


7

--------------------------------------------------------------------------------



18.
Governing Law. This Agreement is entered into and will be interpreted and
enforced pursuant to the laws of the State of New Jersey. The parties hereto
hereby agree that the appropriate forum and venue for any disputes between any
of the parties hereto arising out of this Agreement shall be any federal court
in the state where the Employee has his principal place of residence and each of
the parties hereto hereby submits to the personal jurisdiction of any such
court. The foregoing shall not limit the rights of any party to obtain execution
of judgment in any other jurisdiction. The parties further agree, to the extent
permitted by law, that a final and unappealable judgment against either of them
in any action or proceeding contemplated above shall be conclusive and may be
enforced in any other jurisdiction within or outside the United States by suit
on the judgment, a certified exemplified copy of which shall be conclusive
evidence of the fact and amount of such judgment.



19.
Surviving Terms. Sections 4, 6, 7, 10, 11 and 14 of this Agreement shall survive
termination of this Agreement.



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


COMPANY:      EMPLOYEE:


LEVEL 8 SYSTEMS, INC.






By: ____________________________  _______________________________
Name:       Anthony Pizi
Title:      

8

--------------------------------------------------------------------------------



EXHIBIT A


INVENTIONS












Employee represents that there are no Inventions.






_________________
Employee Initials



9

--------------------------------------------------------------------------------



EXHIBIT B


EXISTING RESTRICTIVE COVENANTS



10

--------------------------------------------------------------------------------



EXHIBIT C
Incentive Compensation





 
Revenue Range
                           
From
To
 
Variable Compensation
                 
Tier 1
$ 6,000,000
$ 8,499,999
   
$ 200,000
   
Tier 2
$ 8,500,000
$ 12,499,999
   
$ 300,000
   
Tier 3
$ 12,500,000
     
$ 400,000
                     
Performance significantly in excess of Tier 3 will achieve an addition reward at
the
   
discretion of the Compensation Committee
                                       


